PER CURIAM.
The trial court dismissed the foreclosure complaint of appellant Deutsche Bank National Trust Company because, as the final order states, “there has been no record activity for a year as of December 19, [2012].” However, appellant had moved to amend the complaint on November 1, 2012, and the trial court granted that amendment on the same date. The motion to amend was a sufficient filing to avoid dismissal for failure to prosecute under rule 1.420(e), Florida Rules of Civil Procedure. Chemrock Corp. v. Tampa Elec. Co., 71 So.3d 786 (Fla.2011).
The final order of dismissal is REVERSED, and the cause is REMANDED for further proceedings consistent with this opinion.
WOLF, VAN NORTWICK, and MARSTILLER, JJ., concur.